McCown, J.,
dissenting.
The rule expressed in the majority opinion in this case represents the triumph of rules over reality. I see no reason whatever why this court, on its own motion, could not and should not request the District Court to certify the county court bill of exceptions to this court if the bill includes all the evidence the court considered in making its decision and judgment. To insist upon exact compliance with procedural rules, particularly at a time when a new county court system of appeals to the District Court is in its infancy, elevates form over substance. In this case it is clear beyond all reasonable doubt that the bill of exceptions from the county court was considered and acted upon as the evidence in the District Court. Nevertheless, because of oversight, or misunderstanding of the changed appellate procedures, it was not formally received in evidence in the District Court and therefore cannot be certified to this court. To deny appellate review under such facts makes a legal mountain out of a procedural molehill. Justice is a fragile thing and can easily be lost in a sea of rules.